EXHIBIT 10 (C)

CHANGE IN CONTROL EXECUTIVE SEVERANCE AGREEMENT

This CHANGE IN CONTROL EXECUTIVE SEVERANCE AGREEMENT (the “Agreement”) by and
between ADVO, Inc. (the “Company”) and [Name of Executive] (the “Executive”), is
effective as of [Date of Hire].

RECITALS:

A. The Executive is an executive of the Company and has made and is expected to
continue to make major contributions to the short- and long-term profitability,
growth, and financial strength of the Company;

B. The Company recognizes that the possibility of a Change in Control (as
hereafter defined) exists;

C. The Company desires to assure itself of both present and future continuity of
its management and desires to establish certain severance benefits for key
executive officers of the Company, including the Executive, applicable in the
event of a Change in Control; and

D. The Company wishes to aid in assuring that such executives are not
practically disabled from discharging their duties in respect of a proposed or
actual transaction involving a Change in Control.

NOW, THEREFORE, the Company and the Executive agree as follows:

1. Certain Defined Terms: In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:

(a) “Affiliate” means (i) each entity in which the Company, alone or together
with one or more other Affiliates of the Company, owns not less than 80% of the
then outstanding voting securities or, for any entity that is not a corporation,
at least 80% of the then-outstanding capital interests of such entity and
(ii) any additional entity which is deemed by action of the Board to be an
Affiliate for the purposes of this Agreement.

(b) “Base Pay” means the Executive’s annual aggregate fixed base salary from the
Company at the time in question.

(c) “Board” means the Board of Directors of the Company.

(d) “Change in Control” means the occurrence during the Term of any of the
following events:

(i) Any Person (other than the Company, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company, or any company owned,
directly or indirectly, by the stockholders of the Company immediately prior to
the occurrence with respect to which the



--------------------------------------------------------------------------------

evaluation is being made in substantially the same proportions as their
ownership of the common stock of the Company) acquires securities of the Company
and immediately thereafter is the Beneficial Owner (except that a Person shall
be deemed to be the Beneficial Owner of all shares that any such Person has the
right to acquire pursuant to any agreement or arrangement or upon exercise of
conversion rights, warrants or options or otherwise, without regard to the sixty
day period referred to in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 30% or more of the
combined voting power of the Company’s then outstanding securities (except that
an acquisition of securities directly from the Company shall not be deemed an
acquisition for purposes of this clause (i));

(ii) During any period of two consecutive years, individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director designated by a person who has entered into an agreement with the
Company to effect a transaction described in clause (i), (iii) or (iv) of this
paragraph) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
two-year period or whose election or nomination for election was previously so
approved by excluding for this purpose any such new director whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms as used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of an individual, corporation,
partnership, group, associate or other entity or person other than the Board,
cease for any reason to constitute at least a majority of the Board;

(iii) The consummation of a merger or consolidation of the Company with any
other entity, other than (x) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving or resulting entity) more than 50% of
the combined voting power of the surviving or resulting entity outstanding
immediately after such merger or consolidation or (y) a merger or consolidation
in which no premium is intended to be paid to any shareholder participating in
the merger or consolidation;

(iv) The stockholders of the Company approve a plan or agreement for the sale or
disposition of all our substantially all of the consolidated assets of the
Company (other than such a sale or disposition immediately after which such
assets will be owned directly or indirectly by the stockholders of the Company
in substantially the same proportions as their ownership of the common stock of
the Company immediately prior to such sale or disposition) in which case the
Board shall determine the effective date of the Change in Control resulting
therefrom; or

(v) any other event occurs which the Board determines, in its discretion, would
materially alter the structure or its ownership.

 

- 2 -



--------------------------------------------------------------------------------

(e) “Cause” means that, prior to any Termination by the Executive for Good
Reason, the Executive shall have:

(i) Committed an intentional act of fraud, embezzlement or theft in connection
with the Executive’s duties or in the course of his employment with the Company;

(ii) Committed intentional wrongful damage to property of the Company; or

(iii) Intentionally and wrongfully disclosed confidential information of the
Company; and any such act shall have been materially harmful to the Company.

For purposes of this Agreement, no act on the part of the Executive shall be
deemed “intentional” if it was due primarily to an error in judgment or
negligence, but shall be deemed “intentional” if done by the Executive in the
absence of good faith or without reasonable belief that the Executive’s action
or omission was in the best interests of the Company.

(f) “Date of Termination” means the date of receipt of the Notice of Termination
or any later date specified therein, as the case may be; provided, however, that
if the Executive is Terminated by the Company other than for Cause or for
disability pursuant to Section 2(a)(ii), the Date of Termination will be the
date on which the Executive receives the Notice of Termination from the Company;
and provided further, if the Executive is Terminated by reason of death or
disability pursuant to Section 2(a)(I) or 2(a)(ii), the Date of Termination will
be he last day of the month in which occurs the date of death or disability
effective date, as the case may be.

(g) “Employee Benefits” means the prerequisites, benefits and service credit for
benefits as provided under the plans and programs maintained by the company,
including, but not limited to, plans and programs which are “employee benefit
plans” under Section 3(3) of the Employee Retirement Income Security Act of
1974, as amended, and any amendment, or successor, to such plans or programs
(whether insured, funded or unfunded).

(h) “Good Reason” means the occurrence of any of the events listed in
Section 2(b)(i) through 2(b)(vii), inclusive.

(i) “Incentive Pay” means an annual amount equal to the aggregate annual bonus,
in addition to Base Pay, made or to be made in regard to services rendered in
any calendar year or performance period pursuant to any bonus plan of the
Company.

(j) “Notice of Termination” means a written notice which (i) indicates the
specific provision in this Agreement relied upon, (ii) sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for the
Termination under the provision so indicated, and (iii) if the effective date of
the Termination is other than the date of receipt of such notice, specifies the

 

- 3 -



--------------------------------------------------------------------------------

effective date of Termination (which date will not be more than sixty (60) days
after the giving of such notice). The failure by the Executive to set forth in
the Notice of Termination any fact or circumstance which contributes to a
showing that the Executive is entitled to the benefits intended to be provided
by this Agreement will not constitute a waiver of any right of the Executive
hereunder or otherwise preclude the Executive from later asserting such fact or
circumstance in enforcing the Executive’s rights hereunder.

(k) “Severance Period” means the period of time commencing on the date of an
occurrence of a Change in Control and continuing until the earlier of (i) the
date which is two years following the occurrence of the Change in Control, and
(ii) the Executive’s death.

(l) “Subsidiary” means an entity, at least a majority of the total voting power
of the then-outstanding voting securities of which is held, directly or
indirectly, by the Company and/or one or more other Subsidiaries or, for any
entity that is not a corporation, at least a majority of the then-outstanding
capital interests of which is so held.

(m) “Term” means (A) the period commencing on the date hereof and ending on the
second anniversary of the date hereof; provided, however, that commencing on the
date one year after the date hereof, and on each annual anniversary of such date
(such date and each annual anniversary thereof shall be hereinafter referred to
as the “Renewal Date”, unless previously terminated, the Term shall be
automatically extended so as to terminate two years from such Renewal Date,
unless at least sixty (60) days prior to the Renewal Date the company shall give
notice to the Executive that the Term shall not be so extended, (B) except as
otherwise provided in this Agreement, if, prior to a Change in Control, for any
reason the Executive is Terminated or Terminates, thereupon without further
action the Term shall be deemed to have expired and this Agreement will
immediately terminate and be of no further effect, and (C) in the event of a
Change in Control the Term will, without further action, be considered to
terminate at the expiration of the Severance Period.

(n) “Terminate” and correlative terms mean the termination of the Executive’s
employment with the Company and any Affiliate or Subsidiary.

2. Termination in Connection With a Change in Control:

(a) If, during the Severance Period, the Executive is Terminated, the Executive
will be entitled to the benefits provided by Sections 3 and 4 unless such
termination is by reason of one or more of the following events:

(i) The Executive’s death;

(ii) The permanent and total disability of the Executive as defined in any long
term disability plan of the Company, applicable to the Executive, as in effect
immediately prior to the Change in Control;

 

- 4 -



--------------------------------------------------------------------------------

(iii) Cause; or

(iv) The Executive’s voluntary Termination in circumstances in which Good Reason
does not exist.

(b) In the event of the occurrence of a Change in Control, the Executive may
Terminate during the Severance Period with the right to severance compensation
as provided in Sections 3 and 4 upon the occurrence of one or more of the
following events (regardless of whether any other reason, other than Cause as
herein above provided, for Termination exists or has occurred, including without
limitation other employment):

(i) An adverse change in the nature or scope of the authorities, powers,
functions, responsibilities, or duties attached to the position with the
Company, which the Executive held immediately prior to the Change in Control;

(ii) A reduction in the Executive’s Base Pay as in effect immediately prior to
any Change in Control, or as it may have been increased from time to time
thereafter;

(iii) Any failure by the Company to continue in effect any plan or arrangement
providing Incentive Pay in which the Executive is participating at the time of a
Change in Control (or any other plans or arrangements providing substantially
similar benefits) or the taking of any action by the company, any Affiliate or
Subsidiary which would adversely affect the Executive’s participation in any
such plan or arrangement or reduce the Executive’s benefits under any such plan
or arrangement in a manner inconsistent with the practices of the company prior
to the Change in Control;

(iv) Any failure by the Company to continue in effect any Employee Benefits in
which the Executive is participating at the time of a Change in Control (or any
other plans or arrangements providing the Executive with substantially similar
benefits) or the taking of any action by the Company, an Affiliate or Subsidiary
which would adversely affect the Executive’s participation in or materially
reduce the Executive’s benefits under any Employee Benefits or deprive the
Executive of any material fringe benefit enjoyed by the Executive at the time of
a Change in Control;

(v) The liquidation, dissolution, merger, consolidation, or reorganization of
the Company or transfer of all or substantially all of its business and/or
assets, unless the successor or successors (by liquidation, merger,
consolidation, reorganization, transfer, or otherwise) to which all or a
significant portion of its business and/or assets have been transferred
(directly or by operation of law) assumed all duties and obligations of the
Company under this Agreement pursuant to Section 9;

 

- 5 -



--------------------------------------------------------------------------------

(vi) Without limiting the generality or effect of the foregoing, any material
breach of this Agreement by the Company or any successor thereto; or

(vii) Any action by the Company which causes the Executive’s services to be
performed at a location which is more than thirty five (35) miles from the
location where the Executive was employed immediately preceding the date of the
Change in Control.

(c) Anything in this Agreement to the contrary notwithstanding, if the
Executive’s employment with the Company is Terminated prior to the date on which
a Change in Control occurs either (i) by the Company other than for Cause or
(ii) by the Executive for Good Reason, and it is reasonably demonstrated that
termination of employment (a) was at the request of an unrelated third party who
has taken steps reasonably calculated to effect a Change in Control, or
(b) otherwise arose in connection with or in anticipation of the Change in
Control, then for all purposes of this Agreement the termination shall be deemed
to have occurred upon a Change in Control and the Executive will be entitled to
severance compensation as provided in Sections 3 and 4 hereof.

(d) Any Termination will be communicated by Notice of Termination hereto given
in accordance with Section 10 of this Agreement.

3. Severance Compensation: (a) If the Executive is Terminated by the Company in
connection with a Change in Control as set forth in Section 2 during the
Severance Period, other than in the circumstances set forth in Section 2(a)(i),
2(a)(ii) or 2(a)(iii), or if the Executive Terminates for Good Reason:

(i) The Company will pay to the Executive in a lump sum in cash within five
(5) business days after the later of the date on which the Company receives the
determination of the Accounting Firm required in Section 4 hereof or the Date of
Termination the aggregate of the amount (the “Severance Payment”) equal to two
times the sum of (A) the Executive’s Base Pay at the highest rate in effect at
any time within the 90-day period preceding the date the Notice of Termination
was given or, if higher, at the highest rate in effect at any time within the
90-day period preceding the date of the first occurrence of a Change in Control,
and (B) an amount equal to the greatest amount of Incentive Pay received by the
Executive during any calendar year or portion thereof from and including the
third calendar year prior to the first occurrence of a Change in Control; and

(ii) For the period of two years from the Date of Termination, the Executive
shall be eligible for participation in and shall receive all benefits under such
benefit plans, practices, policies and programs of the Company that provide
medical, prescription dental, or life insurance coverage, with the costs of such
participation to be paid by the Company to the same extent as prior to the
Executive’s Termination. In the event that such continued participation is not
allowed under the terms and provisions of such plans or programs, then in lieu
thereof, the Company shall acquire individual insurance policies providing
comparable coverage for the Executive; provided that if any such individual
coverage is unavailable,

 

- 6 -



--------------------------------------------------------------------------------

the Company shall pay to the Executive an amount equal to the contributions that
would have been made by the Company for such coverage on the Executive’s behalf
if the Executive had remained in the employ of the Company for the period
referred to in the preceding sentence.

(iii) Notwithstanding anything to the contrary contained in this Agreement, if
any payments to be made pursuant to this Agreement are subject to Section 409A
of the Internal Revenue Code, such payments shall be made in accordance with the
provisions of such Section 409A, including without limitation that the first
payment of severance shall be made on a date that is six months after the date
of termination and such payment shall include all amounts of severance earned
but not paid from the date of termination through the date of such first
payment.

(b) There will be no right of set-off or counterclaim in respect of any claim,
debt, or obligation against any payment to or benefit for the Executive provided
for in this Agreement.

(c) Without limiting the rights of the Executive at law or in equity, if the
Company fails to make any payment or provide any benefit required to be made or
provided under this Agreement (including under this Section 3 or Section 6) on a
timely basis, the Company will pay interest on the amount or value thereof at an
annualized rate of interest equal to the so-called composite “prime rate” as
quoted from time to time during the relevant period in the Northeast Edition of
The Wall Street Journal. Such interest will be payable as it accrues on demand.
Any change in such prime rate will be effective on and as of the date of such
change.

(d) Notwithstanding any other provision hereof, the parties, respective rights
and obligations under this Section 3 and under Sections 4 and 6 will survive any
termination or expiration of this Agreement following a Change in Control or any
Termination following a Change in Control for any reason whatsoever.

4. Excise and Other Taxes. The Executive shall bear all expense of, and be
solely responsible for, all federal, state, local or foreign taxes due with
respect to any payment received hereunder, including, without limitation, any
excise tax imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended (the Code); provided, however, that all payments under this Agreement
shall be reduced to the extent necessary so that no portion thereof shall be
subject to the excise tax imposed by Section 4999 of the Code but only if, by
reason of such reduction, the net after-tax benefit received by the Executive
shall exceed the net after-tax benefit received by the Executive if no such
reduction was made. For purposes of this Section 4, “net after-tax benefit”
shall mean (I) the total of all payments and the value of all benefits which the
Executive receives or is then entitled to receive from the Company that would
constitute “parachute payments” within the meaning of Section 280G of the Code,
less (ii) the amount of all federal, state and local income taxes payable with
respect to the foregoing calculated at the maximum marginal income tax rate for
each year in which the foregoing shall be paid to the Executive (based on the
rate in effect for such year as set forth in the Code as in effect at the time
of the first payment of the

 

- 7 -



--------------------------------------------------------------------------------

foregoing), less (iii) the amount of excise taxes imposed with respect to the
payments and benefits described in (I) above by Section 4999 of the Code. The
foregoing determination will be made by a nationally recognized accounting firm
(the “Accounting Firm”) selected by the Executive and reasonably acceptable to
the Company-(which may be, but will not be required to be, the Company’s
independent auditors). The Executive will direct the Accounting Firm to submit
its determination and detailed supporting calculations to both the Company and
the Executive within fifteen (15) days after the Date of Termination. If the
Accounting Firm determines that such reduction is required by this Section 4,
the Company shall pay such reduced amount to the Executive in accordance with
Section 3(a). If the Accounting Firm determines that no reduction is necessary
under this Section 4, it will, at the same time as it makes such determination,
furnish the Company and the Executive an opinion that the Executive will not be
liable for any excise tax under Section 4999 of the Code. The Company and the
Executive will each provide the Accounting Firm access to and copies of any
books, records, and documents in the possession of the Company or the Executive,
as the case may be, reasonably requested by the Accounting Firm, and otherwise
cooperate with the Accounting Firm in connection with the preparation and
issuance of the determinations and calculations contemplated by this Section 4.
The fees and expenses of the Accounting Firm for its services in connection with
the determinations and calculations contemplated by this Section 4 will be borne
by the Company.

5. No Mitigation Obligation: The Company hereby acknowledges that it will be
difficult, and may be impossible, for the Executive to find reasonably
comparable employment following the Date of Termination. The payment of the
severance compensation by the Company to the Executive in accordance with the
terms of this Agreement will be liquidated damages, and the Executive will not
be required to mitigate the amount of any payment provided for in this Agreement
by seeking other employment or otherwise, nor will any profits, income,
earnings, or other benefits from any source whatsoever create any mitigation,
offset, reduction, or any other obligation on the part of the Executive
hereunder or otherwise.

6. Legal Fees and Expenses: If the Company has failed to comply with any of its
obligations under this Agreement or in the event that the Company or any other
person takes or threatens to take any action to declare this Agreement void or
unenforceable, or institutes any litigation or other action or proceeding
designed to deny, or to recover from, the Executive the benefits provided or
intended to be provided to the Executive hereunder, the Company irrevocably
authorizes the Executive from time to time to retain counsel of the Executive’s
choice, at the expense of the Company, to advise and represent the Executive in
connection with any such interpretation, enforcement, or defense, including
without limitation the initiation or defense of any litigation or other legal
action, whether by or against the Company or any member of the Board, officer,
stockholder, or other person or entity affiliated with the Company, in any
jurisdiction. The Company will pay and be solely financially responsible for any
and all attorneys’ and related fees and expenses incurred by the Executive in
connection with such litigation.

7. Employment Rights: Nothing expressed or implied in this Agreement will

 

- 8 -



--------------------------------------------------------------------------------

create any right or duty on the part of the Company or the Executive to have the
Executive remain in the employment of the Company, or any Affiliate or
Subsidiary prior to or following any Change in Control.

8. Withholding of Taxes: The Company may withhold from any amounts payable under
this Agreement all federal, state, city, or other taxes as the Company is
required to withhold pursuant to any law or government regulation or ruling.

9. Successors and Binding Agreement: (a) The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation, reorganization,
or otherwise) to all or substantially all of the business and/or assets of the
Company, by agreement in form and substance satisfactory to the Executive,
expressly to assume and agree to perform this agreement in the same manner and
to the same extent the Company would be required to perform if no such
succession had taken place. This Agreement will be binding upon and inure to the
benefit of the Company and any successor to the Company, including, without
limitation, any persons acquiring directly or indirectly all or substantially
all of the business and/or assets of the Company, whether by purchase, merger,
consolidation, reorganization, or otherwise (and such successor will thereafter
be deemed the “Company” for the purposes of this Agreement), but will not
otherwise be assignable, transferable, or delegable by the Company.

(b) This Agreement will inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, and/or legatees.

(c) This Agreement is personal in nature and neither of the parties hereto will,
without the consent of the other, assign, transfer, or delegate this Agreement
or any rights or obligations hereunder except as expressly provided in Sections
9(a) and 9(b). Without limiting the generality or effect of the foregoing, the
Executive’s right to receive payments hereunder will not be assignable,
transferable, or delegable, whether by pledge, creation of a security interest,
or otherwise, other than by a transfer by will or by the laws of descent and
distribution and, in the event of any attempted assignment or transfer contrary
to this Section 9(c), the Company will have no liability to pay any amount so
attempted to be assigned, transferred, or delegated.

10. Notices: For all purposes of this Agreement, all communications, including,
without limitation, notices, consents, requests, or approvals, required or
permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or two business days after
having been mailed by United States registered or certified mail, return receipt
requested, postage prepaid, or one business day after having been sent by a
nationally recognized overnight courier service, addressed to the Company (to
the attention of the General Counsel of the Company) at its principal executive
office and to the Executive at the Executive’s principal residence, or to such
other address as any party may have furnished to the other in writing and in
accordance herewith, except that notices of changes of address will be effective
only upon receipt.

 

- 9 -



--------------------------------------------------------------------------------

11. Governing Law: The validity, interpretation, construction, and performance
of this Agreement will be governed by and construed in accordance with the
substantive laws of the State of Connecticut, without giving effect to the
principles of conflict of laws of such State, to the extent not preempted by
applicable federal law.

12. Validity: If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable,
or otherwise illegal, the remainder of this Agreement and the application of
such provision to any other person or circumstances will not be affected, and
the provision so held to be invalid, unenforceable or otherwise illegal will be
reformed to the extend (and only to the extent) necessary to make it
enforceable, valid, or legal.

13. Non-Exclusivity of Rights: Nothing in this Agreement will prevent or limit
the Executive’s present or future participation in any benefit, bonus,
incentive, or other plan or program provided by the Company or any Affiliate or
Subsidiary for which the Executive may qualify, nor will this Agreement in any
manner limit or otherwise affect such rights as the Executive may have under any
stock option or other agreements with the Company or any Affiliate or
Subsidiary. Amounts or benefits which are vested or which the Executive is
otherwise entitled to receive under any plan or program of the Company at or
subsequent to the Date of Termination will be payable in accordance with such
plan or program, except as otherwise expressly provided in this Agreement;
provided, however, that any amounts received by the Executive pursuant to this
Agreement shall be in lieu of any benefits which the Executive is entitled to
receive or may become entitled to receive under any reduction-in-force or
severance pay plan or practice which the Company now has in effect or may
hereafter put into effect, any other benefits to which the Executive may be
entitled under any individual agreement of employment with the Company which
would provide a benefit to the Executive upon the occurrence of a Change in
Control of the Company, and any severance benefits required under federal or
state law to be paid to the Executive.

14. Miscellaneous: (a) No provision of this Agreement may be modified, waived,
or discharged unless such waiver, modification, or discharge is agreed to in
writing signed by the Executive and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto or compliance with
any condition or provision of this Agreement to be performed by such other party
will be deemed a waiver of similar or dissimilar provisions or conditions at the
same or at any prior or subsequent time. No agreements or representations, oral
or otherwise, express or implied with respect to the subject matter hereof have
been made by either party which are not set forth expressly in this Agreement.
References to Sections are to references to Sections of this Agreement.

(b) The Executive and the Company acknowledge that this Agreement supersedes any
other agreement between them concerning the subject matter hereof.

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and entered into this Agreement as
of the date first written above.

 

ADVO, INC. By:  

/s/ DONALD S. SCHNEIDER

  Donald S. Schneider   EVP, CHRO  

 

[Executive’s Name]

  [Title]

 

- 11 -